Citation Nr: 0909335	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar spine fracture residuals with degenerative arthritis, 
currently evaluated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1965 to February 1968.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which granted service connection 
for a lower back disability.  A 20 percent disability rating 
was assigned. The RO in Chicago, Illinois currently has 
jurisdiction over the Veteran's claim. 

In November 2006 the Board remanded the Veteran's claim in 
order to fulfill his request for a videoconference hearing 
with a member of the Board.  In February 2007 the Veteran and 
his representative contacted the RO and indicated that they 
no longer desired to have such a hearing but wished to 
continue with the Veteran's appeal. 

In August 2007 the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case was issued in December 2008 by the VA Appeals 
Management Center (AMC) which continued the denial of the 
claim.  The case is once again before the Board. 

Referred issues

In August 2007, the Board noted that the Veteran had raised a 
claim of entitlement to service connection for post-traumatic 
stress disorder and hepatitis C, and that those claims had 
not yet been adjudicated by the RO.  Such is still the case.  
Those issues are accordingly referred to the RO for 
appropriate action.  




FINDING OF FACT

The Veteran's service-connected thoracolumbar spine 
disability is manifested by pain and slight limitation of 
motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected lumbar spine fracture residuals 
with degenerative arthritis are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
lumbar spine disability.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

Stegall concerns

In August 2007, the Board remanded the case to the AMC in 
order to gather additional treatment records and provide the 
Veteran with an additional VA examination.  The Veteran's 
claim was then to be readjudicated.

The record reveals that the AMC requested the Veteran 
identify or submit any additional records he might have in 
October 2007.  He was provided a VA examination in May 2008, 
and his claim was readjudicated in the December 2008.  Thus, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the AMC 
dated October 16, 2007, including a request for evidence that 
his service-connected disability had gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The October 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the October 2007 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
AMC or the RO.  This complies with the "give us everything 
you've got" provision formerly contained in 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced October 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the October 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the Veteran's claim was readjudicated in 
the December 2008 SSOC, following the issuance of the October 
2007 letter, the essential fairness of the adjudication was 
not affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with multiple VA examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He cancelled his hearing request in February 2007 as detailed 
in the Introduction. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the Veteran filed his claim in June 2004, 
only the revised criteria are applicable.  The rating 
criteria provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  After a 
review of the evidence pertaining to the Veteran's service-
connected spine disability, the Board has determined that the 
most appropriate diagnostic code for evaluation of the 
disability is the code it is currently rated under, 
Diagnostic Code 5242 [degenerative arthritis of the spine].  
Diagnostic Code 5242 is appropriate in that it provides 
rating criteria for the specific disability for which the 
Veteran is service connected, namely degenerative arthritis 
of the lumbar spine.
In any event, all spinal disabilities, with the exception of 
intervertebral disc syndrome, are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.
 
The Board also notes that the Veteran has complained of 
incapacitating episodes and has suggested that bed rest has 
been ordered by a physician.  See a January 2007 letter from 
the Veteran.  The Board has therefore considered whether to 
rate the disability under Diagnostic Code 5243, which 
provides different rating criteria for intervertebral disc 
syndrome.  The Board finds, however, that such diagnostic 
code is inapplicable in the instant case, because a diagnosis 
of intervertebral disc syndrome has not been rendered.  
Furthermore, the medical evidence of record does not in fact 
indicate that the Veteran has been prescribed bed rest based 
due to incapacitating episodes.  Accordingly, the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not for application.

The Board will continue to rate the Veteran's lumbar spine 
disability under Diagnostic Code 5242.

Schedular rating

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

During the May 2008 and December 2004 VA examinations, the 
Veteran demonstrated forward flexion to 80 degrees.  This 
measurement it falls well short of the limitation of motion 
required to warrant a higher schedular rating.

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine. Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  On VA 
examination in May 2008 the Veteran was able to forward flex 
the thoracolumbar spine to 80 degrees, extend it to 10 
degrees, laterally flex it to the left by 30 degrees and 
laterally flex it to the right by 30.  
The Veteran was also able to rotate 30 degrees to the left 
and 30 degrees to the right.  The examiner specifically 
indicated that there was no ankylosis. Because the Veteran is 
able to move his lower back joint, by definition, it is not 
immobile.  Therefore, ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating.



Esteban consideration
 
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Veteran's lumbar spine disability is denominated as 
fracture residuals with arthritis.  A review of the medical 
evidence indicates that the disability currently manifests as 
arthritis, with no separate disability referable to the 
fracture residuals.  The December 2004 VA examination report 
noted "past fracture at L2" with "early degenerative 
arthritis in the lumbar spine . . . this is a remnant of the 
fracture."  
The May 2008 examination report specifically indicated that 
there was no loss of height of the vertebral body, and did 
not specifically identify any fracture residuals aside from 
arthritis.

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  In this case, the 
Veteran has not exhibited neurologic impairment stemming from 
his thoracolumbar spine disability which would necessitate a 
separate disability rating.  While the record does indicate 
that the Veteran experiences "radiating pain", there has 
been identified  no neurological pathology which is 
consistent with a separate neurological disability, such as 
bowel or bladder difficulties, paralysis of the sciatic nerve 
manifested by foot drop, limitation of the muscles of the 
knee, or limitation of flexion.  

Specifically, the report of the May 2008 VA examination did 
not identify any weakness or atrophy in the Veteran's lower 
extremities.  While the Veteran did display some 
hyporeflexive deep tendon reflexes, his sensory and motor 
examinations were normal.  This is congruent with the 
December 2004 VA examination report.  

In short, there is no evidence of any other additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See 38 C.F.R. § 4.124a.  The 
medical evidence does not indicate that the Veteran 
experiences any bladder or bowel dysfunction.  Accordingly, a 
separate neurological rating is not warranted.

DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's spine disability based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.

The Veteran has complained of back pain.  However, there is 
no evidence that such symptomatology warrants the assignment 
of an additional disability.  While the December 2004 VA 
examiner stated that the Veteran's back will become more 
symptomatic following repetitive use, he noted that the 
Veteran's forward flexion is limited to 80 degrees due to 
pain.  This is identical to the May 2008 VA examiner's report 
that recorded flexion of the Veteran's lumbar spine as 
limited to 80 degrees due to pain.  As noted above, 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees is required for a 40 percent disability rating.  
Thus, even when limitation of motion due to pain is taken 
into consideration, a 20 percent disability rating is still 
warranted.

In the May 2008 examination report, the VA examiner 
specifically noted that there was no additional limitation of 
motion of the Veteran's spine due to pain on repeated use, 
fatigue, weakness, lack of endurance or incoordination.  
Similarly, the December 2004 VA examination did not identify 
any fatigability, incoordination and the like as a limitation 
on the Veteran's range of motion. 

Thus, the clinical record does not indicate that there exists 
additional disability so as to warrant the assignment of a 
higher rating.  Absent additional loss of motion or similar 
functional loss, an increased rating is not warranted under 
DeLuca.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a higher disability rating. The 
December 2004 and May 2008 VA examination reports indicate 
that the Veteran's disability has remained relatively stable 
throughout the period. There have been no medical findings 
and no other evidence which would allow for the assignment of 
an increased disability rating at any time during the period 
of time here under consideration.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected degenerative arthritis of the lumbar spine.  The 
medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his lumbar spine fracture residuals with 
degenerative arthritis; in fact, it does not appear that the 
Veteran has been hospitalized at all for this disability at 
issue. 

With respect to employment, the evidence of record indicates 
that the Veteran is currently retired.  See the December 2004 
VA examination report.  While the evidence of record 
indicates that the Veteran's back pain limits his mobility 
and his daily functioning, there is no indication that this 
disability creates any unusual employment impairment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased rating for service-connected 
lumbar spine fracture residuals with degenerative arthritis 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


